McMURRAY, Presiding Judge.
In McLane v. Atlanta Market &c., 225 Ga. App. 818 (486 SE2d 30), we reversed the trial court’s denial of Laura J. McLane’s motion for partial summary judgment and affirmed in part and reversed in part the trial court’s grant of summary judgment in favor of Atlanta Market Center Management Company, Inforum Associates, Inforum, LTD, Equitable Life Assurance Society of the United States, and Equitable Real Estate Investment Management, Inc. The Supreme Court of Georgia granted certiorari and reversed in part our decision in Atlanta Market &c. v. McLane, 269 Ga. 604 (503 SE2d 278). Accordingly, that portion of our prior judgment reversed by the Supreme Court of Georgia is vacated and the judgment of the Supreme Court of Georgia is hereby made the judgment of this Court.

Judgment affirmed.


Johnson, P. J., and Ruffin, J., concur.